Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 5, 2020

                                     No. 04-19-00119-CV

                INFINITY COUNTY MUTUAL INSURANCE COMPANY,
                                  Appellant

                                               v.

                                      Michael TATSCH,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 12977
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER
        After this court issued its opinion in this appeal, Appellee filed a motion for rehearing
and this court requested a response by August 10, 2020. See TEX. R. APP. P. 49.2.
        Before the due date, Appellant filed an unopposed motion for a seven-day extension of
time to file a response.
       Appellant’s motion is GRANTED. Appellant’s response is due on August 17, 2020.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court